DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 138.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 14 it is unclear how the limitation “the device mount is rotatable relative to the arm” differs from “the device mount pivotably attached to the second end of the arm” as already recited in claim 10. It is unclear if this is further defining the pivotable movement and connection, or if this meant to reference a separate motion. For the purposes of examination it was assumed the rotatable movement was meant to reference the already claimed pivotable movement, as this is what was meant to be claimed per the examiner’s best understanding of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10,12-15,20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bares et al(US20140200085).
[claim 10] Bares teaches a multi-function controller mount(fig 3b) for use with a game controller(223) and a smartphone(31, para[0040]), the multi-function controller mount comprising: a controller receiver(333) adapted to be removably attached to the game controller, wherein controls of the game controller remain accessible and usable when the controller receiver is removably attached to the game controller(para[0059][0062] fig 2c); an arm(28) having a first end(at 333) and a second end(at 36), wherein the first end of the arm is pivotably attached to the controller receiver at a first pivot axis(at 22 in figure 3b); a device mount(30, labeled in figure 2c) pivotably attached to the second end of the arm at a second pivot axis(at 26, labeled in figure 2c), wherein the device mount is adapted for holding the smartphone at an adjustable position relative to the controller receiver, wherein the adjustable position is adjustable through movement of the arm at the first pivot axis and movement of the device mount at the second pivot axis; and a lock lever(27) attached to the arm, the lock lever having a locked position and an unlocked position, wherein the lock lever is adapted to prevent movement of the arm relative to the controller receiver at the first pivot axis when the lock lever is in the locked position, and wherein the lock lever is adapted to permit movement of the arm relative to the controller receiver at the first pivot axis when the lock lever is in the unlocked position.
[claim 12] Bares further teaches the device mount includes a magnet(magnetic lock attachment means, para[0017]) adapted for removably magnetically retaining the smartphone on the device mount.
[claim 13]  Bares further teaches the device mount includes a magnet(magnetic lock attachment means, para[0017]) adapted for removably magnetically retaining a protective case for the smartphone on the device mount.
[claim 14] wherein the device mount is rotatable(about axis of 26) relative the arm. 
[claim 15] wherein the second pivot axis comprises a friction hinge(rod clamp 32).
[claim 20] wherein the arm and the device mount are removable from the controller receiver(either lower arm 28 can be removed from upper arm 28 in figure 3b, or controller receiver 333 can be removed from lower arm 28) such that the arm and the device mount are also usable as an adjustable stand for the smartphone separate from the controller receiver when the arm and the device mount are placed on a substantially horizontal surface. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bares as applied to claim 10 above, and further in view of McDole et al(US20200398170).
[claim 1,11] Bares teaches a device as detailed above, comprising a game controller adapter(fig 3b) for use with a game controller(223) and a display device(31), the game controller adapter comprising: a controller receiver(333) configured to be removably attached to the game controller, wherein controls of the game controller remain accessible and usable when the game controller is removably attached to the controller receiver(para[0059][0062] fig 2c); an arm(28) having a first end(at 333) and a second end(at 36), wherein the first end of the arm is pivotably attached to the controller receiver with a first pivot mechanism(clamp 27 at mount 22) at a first pivot axis(at 22); a device tray(30) pivotably attached to the second end of the arm at a second pivot axis(at 26, labeled in figure 2c), wherein the device tray is configured for receiving and holding the display device at an adjustable height and an adjustable viewing angle relative to the controller receiver, wherein the height and the viewing angle are adjustable through movement of the arm at the first pivot axis and movement of the device tray at the second pivot axis, and a locking mechanism(27) attached to the arm, the locking mechanism having a locked position and an unlocked position, wherein the locking mechanism is configured to prevent movement of the arm relative to the controller receiver at the first pivot axis when the locking mechanism is in the locked position, and wherein the locking mechanism is configured to permit movement of the arm relative to the controller receiver at the first pivot axis when the locking mechanism is in the unlocked position. 
Bares however does not teach that the device tray(claim 1), or device mount(claim 11) includes two or move movable device arms configured for removably retaining the display device on the device tray or mount. 
McDole teaches a similar game controller adapter and mount, with a device tray or mount(120) having two or move movable device arms(138,160) for removably retaining a smartphone(10) on a surface of the device mount. The moveable device arms allowing the device tray or mount to support smartphones of varying size. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the movable device arms taught by McDole with the device of Bares, as this would allow the device mount or tray to accommodate smartphones of varying size, thereby increasing its utility. 
[claim 2] Bares further teaches wherein the arm and the device mount are removable from the controller receiver(either lower arm 28 can be removed from upper arm 28 in figure 3b, or controller receiver 333 can be removed from lower arm 28) such that the arm and the device mount are also usable as an adjustable stand for the smartphone separate from the controller receiver when the arm and the device mount are placed on a substantially horizontal surface.
[claim 3] wherein the display device is one of a smartphone and a tablet computer(para[0040]). 
[claim 4] wherein the controller receiver includes an adjustable feature(25) configured for receiving the game controller(as seen in figure 2C) and also configured for alternatively receiving a second game controller having a different size than the game controller(see para[0059] and [0062]).

Allowable Subject Matter
Claims 5-9 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach a game controller adapter, or multi-function controller mount as recited in claims 1 or 10, where the first pivot axis comprises a first pivot mechanism comprising one or more conical hubs attached to the arm or controller receiver, and one or more hub receivers attached to the other of the arm or controller receiver, such that each receiver is adapted to receiver a respective hub, such that the hubs are adapted to rotate relative the receivers about the first pivot axis, as recited in claims 5 and 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11491394, US11437841, US11202963, US11141653, US20210291038, US10946272, US10724671, US20190287387, US10286328, US20190094853, US10222794, US10215333, US10194541, US9802118 and US8074956 all teach similar controller or display mounts and adapters. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632